Opinion filed November 6, 2014




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00210-CR
                                     ___________

                    THE STATE OF TEXAS, Appellant
                                         V.
               HUMBERTO LINARES PALMA, Appellee


                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CR 38386


                     MEMORANDUM OPINION
      The State of Texas has filed a motion to dismiss the appeal. The State filed
a notice of appeal from the trial court’s order granting the motion to suppress filed
by the defendant, Humberto Linares Palma. Palma died prior to the disposition of
this appeal. Attached to the State’s motion to dismiss is a copy of Palma’s death
certificate. The State correctly points out that all of the issues in this appeal have
become moot due to Palma’s death. Therefore, because the State is the appealing
party, we must dismiss the appeal. State v. McCaffrey, 76 S.W.3d 392, 392–93
(Tex. Crim. App. 2002); cf. TEX. R. APP. P. 7.1(a)(2) (if the “appellant” in a
criminal case dies during the appeal, the proper disposition of the appeal is
permanent abatement).
      The motion is granted, and the appeal is dismissed.


                                                            PER CURIAM


November 6, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2